Citation Nr: 0029131	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-45 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appellant is the sister of the veteran, and 
she was appointed as the veteran's legal custodian in April 
1993.  

In January 1997 and again in January 1999, the Board remanded 
the appellant's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  

The veteran was denied entitlement to service connection for 
a nervous disorder in April 1990.  He was informed of that 
decision in June 1990.  In July 1990, the RO confirmed and 
continued the prior denial, and so informed the veteran that 
same month.  The veteran did not timely appeal that 
determination, and therefore it is final.  In June 1992, the 
veteran sought to reopen his claim, and this appeal ensued, 
after the RO found that no new and material evidence had been 
received.  


FINDINGS OF FACT

1.  The July 1990 RO decision which confirmed and continued 
the denial of service connection for a nervous disability is 
final.  

2.  The evidence received subsequent to the RO's final July 
1990 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.   


CONCLUSION OF LAW

Evidence received since the final July 1990 rating decision 
is not new and material, and the veteran's claim for service 
connection for schizophrenia and a bipolar disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.392, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1999).

Service incidence will be presumed for certain chronic 
diseases, including psychiatric disability, if manifested to 
a compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In evaluating applications to reopen previously denied 
claims, the Board must determine whether the evidence added 
to the record is new and material.  According to the relevant 
VA regulations, "[n]ew and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

If the claimant has produced new and material evidence, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both old and new, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that to reopen a previously and finally 
"disallowed" claim, there must be new and material evidence 
presented or secured since the time the claim was finally 
disallowed on any basis, not only since the claim was 
disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

The RO denied service connection for a nervous disorder in 
April 1990 on the basis that no psychiatric disability was 
noted in service or within one year of service discharge.  At 
that time, the RO considered the service medical records, and 
VA medical records beginning in 1975.  The decision was 
confirmed and continued in July 1990, after the RO considered 
a lay statement submitted by the veteran's sister.  The 
veteran was informed of these decisions in June and July 
1990, respectively, and he did not timely appeal.  The July 
1990 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).  As such, the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the July 1990 rating 
decision.

Subsequent to the July 1990 decision, the veteran has 
reiterated his contentions supporting his argument that 
service connection is warranted.  He and the appellant have 
also offered hearing testimony regarding his claim.  This 
testimony involved, generally, testimony as to the veteran's 
behavior prior to and subsequent to service, as well as his 
medical treatment.  This recounting is not new, being merely 
a repetition of previously offered contentions.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  If the evidence is 
found not to be "new," the analysis ends there; its 
materiality is not relevant.  Smith v. West, 12 Vet. App. 312 
(1999 ).

The Board acknowledges that new evidence, in the form of VA 
outpatient and examination reports, and private medical 
reports, has been associated with the claims file subsequent 
to the RO's July 1990 decision.  The private records are 
dated beginning in 1973, when the veteran was hospitalized at 
Jackson Park Hospital for schizophrenia.  Records from his 
previous employer, International Harvester, show a finding of 
depression reaction with psychomotor retardation in January 
1980, and a history of hospitalization in 1973 for 
schizophrenia.  Social Security Administration records show 
treatment beginning in 1981.  

The VA records that have been associated with the record 
since the July 1990 RO decision are dated beginning in 1975, 
when outpatient records show treatment for depression.  
Thereafter, the records show treatment or examination in the 
1980's and 1990's, with diagnoses of personality disorder, 
schizophrenia, organic affective syndrome and depression.  On 
VA examination in 2000, the diagnosis was schizophrenia.  The 
examiner opined that it was not as likely as not that any 
currently existing mental disorder began during the veteran's 
active duty.  

None of the newly associated records are dated prior to 1973, 
and none contain a history of treatment prior to 1973.  The 
medical reports, although new, are not material to the 
question in this appeal, i.e., whether a psychiatric 
disability was incurred in service or within the first post 
service year.   No competent medical professional has related 
post-service psychiatric diagnoses to the veteran's service. 
See 38 C.F.R. § 3.303.  In fact, the VA examiner, in February 
2000, specifically opined that the veteran's psychiatric 
disability was not related to service.  The Court has held 
that evidence which is unfavorable to the veteran's case may 
not "trigger a reopening" of the claim. Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  The Board also notes 
that no evidence has been received showing that a psychiatric 
disability was manifested to a compensable degree within the 
initial post- service year. See 38 C.F.R. §§ 3.307, 3.309.

In sum, the evidence received subsequent to the RO's July 
1990 denial consists of cumulative and repetitive argument 
offered by the veteran.  As such, the evidence is not new and 
material and the appellant's claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105(c).



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for schizophrenia and 
bipolar disorder is not reopened.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

